NETERER, District Judge
(after stating the'facts as above).  The stipulations in a bill of lading limiting the time within which to present claim for loss or damage and within which to bring an action, if reasonable, is binding. The Queen of the Pacific, 180 U. S. 49, 21 Sup. Ct. 278, 45 L. Ed. 419; Southern Exp. Co. v. Caldwell, 21 Wall. 264, 22 L. Ed. 556; Mo., Kan. & Tex. Ry. Co. v. Harriman, 227 U. S. 672, 33 Sup. Ct. 397, 57 L. Ed. 690; Gooch v. Ore. S. D. Ry. Co., 258 U. S. 22, 42 Sup. Ct. 192, 66 L. Ed. 443. It is apparent, from the rec*504ord that the libelant and claimant sought to adjust the controversy,, irrespective of the legal, technical rights of the parties under the contract of shipment, and without respect to a waiver of the limitation,, until the letter of the libelant of July 12, 1922, in which libelant requested Johnson & Higgins, acting for claimant, to furnish a waiver, so as to allow time in which to investigate the claim. July 13th Johnson & Higgins replied:
“ * * * "We do not care to waive the clauses in the bill of lading with reference to time limited for bringing suit. * * * ”
While the negotiation for compromise of claim, it seems, does not waive the contract of limitation, nor surrender the right of a bar which had already fallen (Ray v. Railway Co., 96 Kan. 8, 149 Pac. 397, L. R. A. 1916D; 1046; Howard v. Railway Co., 161 Ky. 783, 171 S. W. 442; Letts v. Railway Co., 131 Mo. App. 270, 111 S. W. 141; Vencill v. Railway Co., 132 Mo. App. 722, 112 S. W. 1030), it is settled, however, I think, that where all of the benefits of notice are placed before the carrier as fully as should be done by a formal notice, the necessity for the formal notice is obviated (10 C. J. 338). Especially is this the case where the carrier, with the aid of the shipper, has made-an examination of the nature and extent of the injury, and has obtained a-s full information as a notice would have disclosed. Castner v. Ore. Ry. Co., 89 Wash. 696, 155 Pac. 167. In the instant case the shipper immediately notified the carrier of the damage and loss, and protested the payment of the freight. The carrier stated that the payment would not prejudice the claim, as the company was liberal in its adjustments and immediately requested its representative, Johnson & Higgins, to cause a survey of the damage to be made. The surveyors, at the request of the shipper, made a report, and pursuant to negotiations between the shipper and claimant the shipper filed its claim. Thereafter the claimant asked libelant for a revision of its damage claim, which was done, and on June 9th wrote libelant for its original expense bills which were furnished June 10th. On June 30th libelant wrote claimant and demanded payment, to which the claimant replied that the matter was in the hands of Johnson & Higgins, its representative, and stated:
“I trust this matter will be settled with your firm in a satisfactory manner, thus avoiding any legal action on your part.”
And as late as July 10th claimant, by letter, asked for a statement of the steel shortage.
The mere booking stipulations do not preclude the issuance or acceptance of a bill of lading by the shipper as expressing the terms of the agreement between them, and when this is done both the parties are bound by its provisions. In the instant case 'the only agreement is to ship the cargo for a stated compensation. There are no limitations of any sort, not even perils of the sea excepted. It is apparent, I think, from the entire record, that the bill of lading was understood by all of the parties as intending to express the real contract by which the mutual obligations of the parties were to be governed. The Caledonia (C. C.) 43 Fed. 681; The American R. Exp. Co. v. Lindenburg, 260 U. S. 584, 43 Sup. Ct. 206, 67 L. Ed. 414. It appears from the consideration *505:given to the bill of lading on its receipt by the libelant, and referred to throughout the negotiations, that the bill of lading was considered the basis of shipment. I think, however, that the carrier, by his conduct in this case, has waived the necessity of notice (10 C. J. 342; Adams v. Col. Ry. Co., 49 Colo. 475, 113 Pac. 1010, 36 L. R. A. [N. S.] 412), and that the requirements of presentation of claim and bring action within the time limited have been waived (Pac. Coast Co. v. Yukon Ind. Transp. Co., 155 Fed. 29, 83 C. C. A. 625). There is a further stipulation in the bill of lading, clause 7, which limits the amount of recovery, in case of loss or damage, to the value of the cargo at point of shipment, with the freight added, if paid.
Under the testimony upon the record in this case I am satisfied that the cargo was delivered to the vessel in apparent good order, that it was damaged by the shipper, and that the libelant should recover the value at point of shipment, which is 80 cents a hundred, with the freight added, less the amount which it received in the disposal of this cargo at Seattle, together with 6 per cent, interest on the amount of ■recovery from February 9, 1922.